 



Exhibit 10.22
THIRD AMENDMENT TO SEVERANCE COMPENSATION AGREEMENT
This Third Amendment to Severance Compensation Agreement (this “Amendment”) is
entered into as of the 1st day of October 2002, and effective as of May 3, 2002
between LIN Television Corporation, a Delaware corporation (the “Company”), and
Denise M. Parent (the “Executive”).
WHEREAS the Company and the Executive are parties to that certain Severance
Compensation Agreement, dated as of February 27, 1997, as amended on October 1,
1999 and August 30, 2000 (the “Agreement”);
WHEREAS the Company believes it is in its best interest to reinforce and
encourage Executive’s continued disinterested attention and undistracted
dedication in the potentially disturbing circumstances of a possible change in
control of the Company; and
WHEREAS the parties desire to amend the Agreement upon the terms contained
herein.
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the Company and the Executive agree as follows:

1.   Capitalized terms not otherwise defined herein shall have the meanings
ascribed to them in the Agreement.   2.   The definitions of the Agreement
contained in Section 1 of the Agreement are hereby amended by adding each of the
following terms in alphabetical order to the other defined terms set forth in
Section 1:       “Affiliate” shall mean, as to any Person, a Person that
directly, or indirectly through one or more intermediaries, controls, or is
controlled by, or is under common control with, such Person.       “Board of
Directors” shall mean the Board of Directors of LIN TV.       “Continuing
Directors” shall mean any Person who (i) was a member of the Board of Directors
on May 3, 2002, (ii) is thereafter nominated for election or elected to the
Board of Directors with the affirmative vote of a majority of the Continuing
Directors who are members of such Board of Directors at the time of such
nomination or election or (iii) is a member of the Board of Directors and also a
member of the Shareholder Group.”       “Code” shall mean the Internal Revenue
Code of 1986, as amended, and the regulations promulgated thereunder.       “LIN
Holdings” shall mean LIN Holdings Corp., a Delaware corporation.       “LIN TV”
shall mean LIN TV Corp., a Delaware corporation.

 



--------------------------------------------------------------------------------



 



    “Notice of Termination” shall mean notice to Executive that his or her
employment is terminated.       “Person” or “Persons” shall mean any person or
entity of any nature whatsoever, specifically including an individual, a firm, a
company, a corporation, a partnership, a trust or other entity.      
“Shareholder Group” shall mean Hicks, Muse, Tate & Furst Incorporated, its
Affiliates and their respective employees, officers and directors.”

3.   The definition of “Hicks Muse Change in Control” contained in Section 1 of
the Agreement is hereby amended and restated in its entirety to read as follows:
      “Hicks Muse Change in Control” shall mean the first to occur of any of the
following events:

(i) any sale, lease, exchange, or other transfer (in one transaction or series
of related transactions) of all or substantially all of the assets of LIN TV or
the Company to any Person or group of related Persons for purposes of Section
13(d) of the Securities Exchange Act of 1934, as amended (the “Act”), other than
(A) one or more members of the Shareholder Group or (B) solely in respect of the
Company, a wholly-owned subsidiary of LIN TV.
(ii) a majority of the Board of Directors shall consist of Persons who are not
Continuing Directors;
(iii) the acquisition by any Person or group of related Persons for purposes of
Section 13(d) of the Act (other than one or more members of the Shareholder
Group or, with respect to a transferee of shares of Class C Common Stock, par
value $0.01 per share, of LIN TV, any Person approved by an affirmative vote of
no less than two-thirds of the disinterested members of the Board of Directors)
of the power, directly or indirectly, to vote or direct the voting of securities
having more than 50% of the ordinary voting power for the election of directors
of LIN TV; or
(iv) LIN TV shall cease, whether directly or indirectly through one or more
wholly-owned subsidiaries, including LIN Holdings, to have the power to vote or
direct the voting of securities having more than 50% of the ordinary voting
power for the election of directors of the Company.”

4.   The definition of “Recapitalization” contained in Section 1 of the
Agreement is hereby deleted in its entirety.

5.   At the end of the first sentence of Section 2 of the Agreement, the
following phrase is hereby inserted:

     “(“Severance Compensation Trigger”)”

- 2 -



--------------------------------------------------------------------------------



 



6.   Except as otherwise specifically amended hereby, the Agreement remains in
full force and effect, without other amendment.

7.   This Agreement may be executed in one or more counterparts, each of which
shall be deemed to be an original but all of which together will constitute one
and the same instrument.

    IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above
written.

                      LIN TELEVISION CORPORATION       EXECUTIVE    
 
                   
By:
  /s/ Gary R. Chapman       By:   /s/ Denise M. Parent    
 
                   
 
                   
Name:
  Gary R. Chapman           Denise M. Parent    
 
                   
 
                   
Title:
  Chairman, President & CEO                
 
                   

- 3 -